WR-38,198-04
                                                                 COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
                                                                 Transmitted 9/28/2015 3:30:50 PM
                                                                   Accepted 9/29/2015 8:16:00 AM
             IN THE COURT OF CRIMINAL APPEALS OF              TEXAS                ABEL ACOSTA
                                                                                           CLERK
                          IN AUSTIN, TEXAS
                                                                     RECEIVED
                                                              COURT OF CRIMINAL APPEALS
                                                                     9/29/2015
                                                                ABEL ACOSTA, CLERK
                                              )
EX PARTE JULIUS MURPHY,                       )
                                              )    WRIT NO. WR-38,198-04
             APPLICANT                        )
___________________ )
      MOTION OF RESIDENT ATTORNEY SARAH M. CUMMINGS
            REQUESTING ADMISSION PRO HAC VICE
        OF NONRESIDENT ATTORNEY E. DESMOND HOGAN

      COMES NOW, Resident Practicing Attorney Sarah M. Cummings of

Norton Rose Fulbright US LLP, 2200 Ross Avenue, Suite 3600, Dallas, Texas

75201, and hereby moves for the admission pro hac vice of E. Desmond Hogan

("Nonresident Attorney") in the captioned proceeding as counsel for Applicant,

Julius Murphy.      The undersigned represents to this honorable Court that

Nonresident Attorney is a reputable attorney and recommends that he be granted

permission to participate in the above-captioned matter before the Court.

      SIGNED this 28th day of September, 2015.




                                        -I-
                                       Respectfully submitted,

                                         Is/ Sarah M Cummings

                                       SARAH M. CUMMINGS
                                       NORTON ROSE FULBRIGHT US LLP
                                       2200 Ross Avenue, Suite 3600
                                       Dallas, TX 7520 1-793 2
                                       Tel: 214.855.8000
                                       Fax: 214.855.8200
                                       Texas Bar No.: 24094609
                                       Sarah.cummings@nortonrosefulbright.com

                                       Counsel for Julius Murphy


                        CERTIFICATE OF SERVICE

      I hereby certify that on this 28th day of September, 2015, I served via

Federal Express a true and correct copy of the foregoing pleading upon opposing

counsel:

      Jerry D. Rochelle
      Bowie County District Attorney
      Bowie County Plaza
      60 1 Main Street
      Texarkana, TX 75501

      Jefferson Clendenin
      Assistant Attorney General
      Office of the Attorney General ofTexas
      300 W. 15 1h Street
      Austin, Texas 78701


                                                  Is/ Sarah M Cummings
                                                   Sarah M. Cummings
                                       -2-